—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered October 1, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *284not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ. JJ.